Citation Nr: 1042795	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  09-13 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from an October 2008 rating decision issued 
by the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Pittsburgh, Pennsylvania, which denied the Veteran's 
claim of entitlement to service connection for a low back 
disorder.  

In September 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge at the 
Pittsburgh RO.  A transcript of the hearing has been associated 
with the Veteran's claims folder.  


FINDING OF FACT

The Veteran's low back disorder is not shown by the probative 
evidence of record to be causally related to a disease, injury or 
event in service.


CONCLUSION OF LAW

The Veteran's low back disorder was neither incurred in, nor 
aggravated by, active military service, and arthritis of the low 
back/lumbar spine did not manifest to a compensable degree within 
one year from the date of separation from service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307(a)(3), 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2010).

      a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) ( 2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) ("Pelegrini II"), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Element (4), however, 
(regarding the requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim), was eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth 
element notice as required under Pelegrini, effective May 30, 
2008). 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in 
Dingess/Hartman, the Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.

VA essentially satisfied the notification requirements of the 
VCAA by means of a letter dated April 2008.  The Veteran was 
informed of the types of evidence needed in order to substantiate 
his claim of entitlement to service connection, the division of 
responsibility between the appellant and VA for obtaining the 
required evidence, and was asked to provide any information or 
evidence in his possession that pertained to such claim.  38 
U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  The Board further notes 
that the April 2008 letter satisfied the requirements of Dingess 
and informed the Veteran of how VA determines the disability 
rating and effective date elements of a claim.

      b.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  
The claims folder contains the Veteran's service and post-service 
treatment records, and a VA compensation and pension examination 
report dated May 2008.  Additionally, the claims file contains 
the Veteran's statements in support of his claim.  The Veteran 
has not referenced any outstanding records that he wanted VA to 
obtain or that he felt were relevant to his claim that have not 
already been associated with the claims folder.

Review of the examination report shows that the examiner reviewed 
the Veteran's complete claims folder, elicited from the Veteran 
his history of low back injuries, symptomatology and treatment, 
performed a comprehensive physical examination, reviewed 
diagnostic test results, and provided clinical findings detailing 
the results of the examination.  Accordingly, the Board concludes 
that the examination report is adequate upon which to base a 
decision in this case.  

The Board also notes that the evidence of record reflects that 
the Veteran is receiving or has received Social Security 
Administration ("SSA") disability insurance benefits.  These 
records, which show that he is receiving SSA benefits for a 
spinal disability, have been obtained and associated with the 
claims folder.  

In short, the Board has carefully considered the provisions of 
the VCAA in light of the record on appeal and, for the reasons 
expressed above, finds that the development of the claim has been 
consistent with the provisions of the VCAA.  The appellant has 
been provided every opportunity to submit evidence and argument 
in support of his claim and to respond to the VCAA notice.  The 
purpose behind the notice requirement has been satisfied because 
the appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed claim.  
Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Board has thoroughly reviewed all of the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
  
Under 38 U.S.C.A. § 1154(a), VA is also required to give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  In Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United 
States Court of Appeals for the Federal Circuit ("Federal 
Circuit") held that "[l]ay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3), lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional." (footnote omitted).  
However, the Court has held that "[t]he type of evidence that 
will suffice to demonstrate entitlement to service connection, 
and the determination of whether lay evidence may be competent to 
satisfy any necessary evidentiary hurdles, depends on the type of 
disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 
(2007).

In order to establish a right to compensation for a present 
disability, a veteran must show:  "(1) the existence of a 
present disability; (2) the in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"- the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may 
be awarded for a "chronic" condition when (1) a chronic disease 
manifests itself and is identified as such in service, or within 
the presumptive period under 38 C.F.R. § 3.307, and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service, or during the presumptive period, but is 
not identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical evidence 
relates that symptomatology to the Veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Additionally, service connection for certain chronic diseases, 
such as arthritis, may be established on a presumptive basis by 
showing that the disease manifested itself to a degree of 10 
percent or more within one (1) year from the date of separation 
from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).

The Veteran contends that his current low back disability is the 
result of a low back injury he sustained while serving in the 
Republic of Vietnam.  He claims that, while moving a heavy 
generator with three other individuals, one person let go of the 
generator and the Veteran suffered a low back injury. 

Review of the Veteran's service treatment records shows that in 
October 1969, he sought medical attention for complaints of 
severe back pain in the left lumbar and neck region after 
engaging in some heavy lifting the prior day.  Upon physical 
examination, he was found to have muscle spasm in the left lumbar 
region without radiation.  Deep tendon reflexes were noted as 
normal.  He was treated with a muscle relaxant and pain 
medication and advised to return for follow-up the next day.  
Upon examination the following day, although the examiner noted 
that there was little improvement, he felt the Veteran was able 
to return to duty with the only restriction being no exercise.  
Subsequent service treatment reports show no further complaints 
or treatment for a low back disorder.  The Veteran's April 1970 
service separation examination revealed completely normal 
findings within all systems, including the lower extremities, 
spine and other musculoskeletal regions. 

The Veteran's post-service treatment records reveal that in 
September 1970, he was afforded a VA compensation and pension 
examination pursuant to a claim of entitlement to service 
connection for a skin disorder.  Although he received an 
examination specifically for his claim of a skin disorder, he was 
also afforded a complete general physical examination, which 
revealed no evidence of any musculoskeletal disorders, including 
no wounds, scars, deformities, or loss of function.  There is 
also no evidence that the Veteran reported to the 1970 VA 
examiner that he was or had recently been experiencing chronic 
low back pain as a result of an in-service injury.

The claims folder shows that the Veteran did not seek treatment 
for a low back condition after service until approximately April 
2006, when he was examined by Dr. Edward Jew for complaints of 
joint pain in the hands and back pain.  Although he was diagnosed 
with possible early rheumatoid arthritis of the hands, there was 
no diagnosis for his lower back.  

In July 2006, he was seen by Dr. David Kaufmann of Pittsburgh 
Neurosurgery Associates.  During the evaluation, the Veteran told 
Dr. Kaufmann that he had experienced episodic low back pain since 
having been involved in a car accident in 1996.  He said that he 
had sought pain management treatment about 18 months before 
coming to Dr. Kaufmann, and had undergone a series of epidural 
blocks with some symptom improvement.  He said that about 3-4 
weeks earlier, he had experienced a worsening of his pain in the 
right lumbar area with intermittent radiation to the buttock, 
groin and thigh, which caused him to seek treatment in the 
emergency room.  Dr. Kaufmann noted having reviewed a January 
2005 MRI, which revealed degenerative changes mainly at the L4-5 
level with a broad-based disc bulge, facet arthropathy and 
moderate to severe spinal stenosis with a somewhat congenitally 
narrow spinal canal.  He diagnosed the Veteran as having symptoms 
consistent with mechanical low back pain syndrome with 
degenerative changes primarily at the L4-5 level with associated 
spinal stenosis and a setting of a congenitally narrow canal.  
There was no indication from Dr. Kaufmann that the Veteran ever 
mentioned having sustained a low back injury during service, or 
that he had experienced continuous low back pain and 
symptomatology since service.  

In August 2006, the Veteran was examined again by Dr. Kaufmann, 
who noted that an MRI performed earlier that month showed a 
worsening of his condition with severe degenerative changes at 
the L4-5 disc level with a very mild Grade I slip and what 
appeared to be a worsening degree of spinal stenosis with the 
spinal canal now being severely narrowed.  Dr. Kaufmann noted 
that he discussed with the Veteran the natural history of 
degenerative spondylolisthesis and its relationship to back and 
leg pain.  Again, there was no mention by either the Veteran or 
Dr. Kaufmann of a low back injury sustained in service, or 
whether it would have affected his then-current low back 
disorder.  

The Veteran was seen by Dr. Kaufmann a third time in February 
2007, at which time, the physician noted that he had reviewed a 
recent January 2007 MRI, which continued to show degenerative 
changes primarily at the L4-5 level with broad-based disc bulge 
and very mild anterolisthesis (forward displacement of a vertebra 
on the one below) of L4 on L5.  The diagnosis was mechanical low 
back pain in a 57-year-old man along with left lower extremity 
radicular pain likely due to severe degenerative changes at the 
L4-5 level with significant instability and spinal stenosis.  

In September 2008, the Veteran was afforded a VA examination 
pursuant to his claim of entitlement to service connection for a 
low back disorder.  At that time, the VA examiner noted that she 
had reviewed the Veteran's complete claims folder, which included 
VA treatment records dated July 2007 through October 2008, which 
reflected that he had chronic low back pain and a herniated disc, 
and his SSA records.  The Veteran told the examiner that he had 
injured his back in June 1969 during service, and that, although 
his back continued to bother him during his tour of Vietnam, he 
never went back for additional treatment.  He said that, 
following service, he went for chiropractic treatment in 1975 and 
said he continued this treatment 1-2 times per week from 1976 
through the early 1980's.  He added that, in 2007, he sought 
treatment with an orthopedic surgeon.  Significantly, however, 
the Veteran did not inform the VA examiner, as he had Dr. 
Kaufmann, that he had sustained a back injury in a 1996 car 
accident.  The VA examiner performed a physical examination and 
reviewed diagnostic test results, including his most recent 2007 
lumbar MRI.  The diagnoses were mild diffuse spondylosis of the 
lumbar spine; mild to moderate diffuse and biforaminal disc bulge 
of L4-5; disc desiccation with mild disc bulge of L5-S1; and mild 
posterior disc bulge of L3-4.  Based on her discussion with the 
Veteran, the review of his service and post-service VA and SSA 
private treatment reports, the physical examination, and review 
of the diagnostic test results, the examiner concluded that it 
was unlikely that the pathology revealed during the 2007 MRI 
would have been caused by back spasms and treatment for such in 
service in 1969.  She therefore opined that his current low back 
disorder was not the result of active duty service, including his 
treatment for back spasms.  

In September 2009, the Veteran presented testimony during the 
Board hearing.  He described having injured his low back while 
attempting to move a heavy object in 1969 and said he received 
treatment for what was described as a strain.  During the 
hearing, the Veteran gave several contradictory statements about 
whether he experienced a continuity of symptomatology following 
the in-service injury.  He initially said that, immediately 
following the injury, he could not walk or move, but that these 
symptoms "lasted for about a week and then after that[,] it 
apparently - you know, it didn't go away right away, but it - you 
know, it did...."  Board hearing transcript, September 2009, p. 4.  
Although he then stated that he had experienced chronic symptoms 
since the injury, shortly thereafter, he said that it was not 
until "about another five, six years or whatever [that my back] 
was starting to bother me."  Id.  He also said that, in 1973, 
following his separation from service, he joined the National 
Guard, where he remained until between approximately 1980 and 
1983.  Although he said that he was sure that he had undergone a 
physical examination prior to enlistment, he did not have any of 
these treatment reports.  
 
Based on a review of the complete evidence of record, the Board 
concludes that the preponderance of the probative evidence is 
against granting the Veteran's claim of entitlement to service 
connection for a low back disorder.  In this regard, the Board 
has considered whether service connection is warranted either on 
a direct or presumptive basis for such.

With regard to granting service connection on a direct basis, the 
Board finds the most probative evidence of record to be the 
report of the September 2009 VA examiner, who, after noting that 
she had reviewed the complete claims folder, performed a thorough 
examination of the Veteran, and studied the diagnostic test 
results, concluded that the recent pathology from the Veteran's 
latest MRI, which revealed mild lumbar spondylosis and mild to 
moderate disc bulges, would not have likely resulted from back 
spasms during service in 1969, and thus, was not a result of 
active duty service.  

The Board further notes that, despite the Veteran's claims 
throughout the course of this appeal of continuing low back 
problems ever since service, as noted above, during the Board 
hearing, he gave multiple contradictory statements concerning 
when the symptoms first began and when they ended.  He first 
admitted that, following the injury, the low back symptoms lasted 
for about a week and then went away.  However, he then said that, 
following service, his back did not begin to bother him until 
five or six years later, at which time in 1975, he sought 
treatment from a chiropractor.  See Board hearing transcript, 
September 2009.  He also said that, despite his claim of 
continuing low back pain and problems, he was able to enlist in 
the National Guard and remain active for at least another 7-10 
years.  Id.  

As noted above, although the Veteran reports to have undergone 
many years of chiropractic treatment beginning in 1975, he failed 
to provide evidence of such treatment.  In this regard, the Board 
notes that, even though the Veteran was provided with VCAA notice 
in April 2008, advising him that, while VA would assist him in 
obtaining evidence, it was ultimately his responsibility to 
insure that such evidence was submitted, he was again advised 
during the Board hearing that he should to attempt to obtain 
those records.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-497 
(2010) ("the [Board] hearing officer must suggest that a 
claimant submit evidence on an issue material to substantiating 
the claim when the record is missing any evidence on that issue 
or when the testimony at the hearing ... indicates that it exists 
(or could be reduced to writing) but is not of record."); see 
also 38 C.F.R. § 3.103(c)(2).  The treatment reports of record, 
however, show that he did not seek treatment for a low back 
disorder until April 2006, and was not actually diagnosed with a 
low back disorder until July 2006, during an examination with Dr. 
Kaufmann.  

In this regard, the Board notes that a prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during and 
after military service, as evidence of whether an injury or a 
disease was incurred in service that resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  Here, other than the Veteran's own assertions 
concerning his condition, there is no evidence that he had a 
chronic low back condition until 2006, more than 35 years after 
service.  This fact is evidence that significantly weighs against 
his claim.

The Board notes that, in addition to the medical evidence, it has 
also considered the Veteran's reports of a chronic low back 
disorder since service.  The Board is cognizant that the Court 
has repeatedly held that a veteran is competent to describe 
symptoms of which he or she has first-hand knowledge.  See 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board 
finds that low back pain is the type of symptom the Veteran, as a 
lay person, is competent to describe.  See Barr v Nicholson, 21 
Vet. App. 303 (2007); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).

However, competency must be distinguished from weight and 
credibility, which are factual determinations, going to the 
probative value of the evidence, for the adjudicator.  See Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997).  In this case, a review of 
the evidence shows that, although the Veteran now claims that he 
has experienced low back pain continuously since service, the 
contemporaneous treatment records from July 2006 show that he 
told Dr. Kaufmann that he had only begun experiencing episodic 
low back problems since 1996, when he was involved in an 
automobile accident; he did not make any mention whatsoever of 
having injured his low back in service, or that he felt that the 
pain and symptoms he was then experiencing were related to that 
inservice incident. 
 
Moreover, the Court has held that, even where a veteran has 
asserted a continuity of symptomatology since service, medical 
evidence is required to establish "a nexus between the 
continuous symptomatology and the current claimed condition ...."  
See, e.g., McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated 
on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 
(2001); Voerth v. West, 13 Vet. App. 117 (1999).  In this case, 
not only are the Veteran's service treatment records negative for 
continuing complaints of a low back disorder, but in September 
1970 he underwent a complete physical evaluation, which revealed 
completely normal findings for the musculoskeletal system.  
Additionally, the VA examiner concluded that there was no nexus 
between service and his current mechanical low back problems, and 
the Veteran has failed to submit any evidence in his favor that 
would suggest the existence of such a relationship.  In light of 
the clear inconsistency between the service and post-service 
treatment records, the Veteran's statements to the VA examiner, 
and his conflicting statements during the Board hearing, the 
Board finds his contentions of a chronic low back disability 
since service are not credible.  

In this regard, the Board has also considered the decision in 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006), 
wherein the Federal Circuit determined that the Board erred by 
finding that a claimant's report of in-service symptoms lacked 
credibility solely because there was no objective medical 
evidence corroborating those symptoms at the time.  However, the 
Board believes the instant case is clearly distinguishable, as 
the Board is not relying solely upon a general absence of 
complaints during service.  Rather, it is relying on the reports 
of two VA examiners, one who performed a comprehensive physical 
evaluation just over five months after the Veteran's separation 
from service and found that he had completely normal 
musculoskeletal findings, and a second, who after performing a 
physical examination and complete review of the claims folder, 
concluded that his current low back disorders were not related to 
service.  The Board finds that these opinions are the most 
probative evidence of record concerning the relationship between 
the Veteran's current low back disorder and service, and 
ultimately outweigh his lay reports regarding etiology.  

Finally, with regard to granting service connection on a 
presumptive basis, the Board notes that, in addition to the 
absence of evidence of a chronic low back disorder in service, 
there is no evidence that the Veteran was diagnosed with low back 
arthritis within the one-year presumptive period following 
service.  As such, service connection for degenerative joint 
disease or arthritis of the low back on a presumptive basis is 
not warranted.

Accordingly, the Board concludes that the probative evidence of 
record does not support the Veteran's claim of entitlement to 
service connection for a low back disorder.  In arriving at the 
decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt rule enunciated in 38 
U.S.C.A. § 5107(b).  However, as there is not an approximate 
balance of probative evidence, that rule is not applicable in 
this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a low back disorder is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


